Opinion issued March 25, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–00874–CV
____________

IN RE GRANT THORNTON L.L.P., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Grant Thornton L.L.P. has filed an agreed motion to dismiss its petition
for a writ of mandamus.  We grant the motion and dismiss the petition for a writ of
mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.